Citation Nr: 0018733	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  93-22 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Alabama State Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971, and from December 1972 to December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  It was remanded by the Board in 
October 1995 and October 1998 for additional development, and 
the files have been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for left ear hearing loss was denied in a rating decision 
dated in August 1991, which was never appealed, and is 
therefore final.

2.  The additional evidence with regard to the veteran's 
request to reopen his claim of entitlement to service 
connection for left ear hearing loss, which includes both 
private and VA medical evidence, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Left ear hearing loss, as defined for VA purposes, was 
noted during service, and the disability is currently 
manifested.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for left ear hearing loss is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(1999).

2.  Left ear hearing loss was incurred in active military 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted on a presumptive basis 
in the case of an organic disease of the nervous system, such 
as sensorineural hearing loss, if the evidentiary record 
demonstrates that sensorineural hearing loss manifested 
itself to a degree of 10 percent or more within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

Notwithstanding the applicable presumptive period, direct 
service connection may be established by evidence 
demonstrating that a disease or injury was in fact incurred 
or aggravated during active service.  38 C.F.R. § 3.303 
(1999).  Service connection for impaired hearing is also 
subject to the following additional requirements:

[I]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or 
greater; or when the auditory thresholds 
for at least 
three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland 
CNC Test are 94 percent or better.

38 C.F.R. § 3.385 (1999).

A.  New and Material

In the present case, the record shows that a claim of 
entitlement to service connection for left ear hearing loss 
was denied in a rating decision dated in August 1991, on the 
basis of the absence of competent evidence of a current left 
ear hearing loss disability, as defined by § 3.385.  The 
veteran was notified of the adverse decision, and of his 
appellate rights, by letter of October 1991, but a Notice of 
Disagreement was not received from the veteran within one year 
of the date of such notice.  Therefore, that decision is 
final.  38 U.S.C.A. § 7105 (West 1991).
 
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the 
United States Court of Veterans Appeals (known as the United 
States Court of Appeals for Veterans Claims since 1999, 
hereinafter referred to as "the Court") held that the Board 
must perform a two-step analysis when an appellant seeks to 
reopen a final decision based on new and material evidence.  
First, it must determine whether the evidence presented or 
secured since the last final disallowance is "new and 
material."  Id.  If it is, the Board must then reopen the 
claim and "evaluate the merits of the veteran's claim in 
light of all the evidence, both new and old." Id.; see also 
Evans v. Brown, 9 Vet. App. 273 (1996).

However, in Elkins v. West, 12 Vet. App. 209 (1999), the en 
banc Court held that a recent decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), required the replacement of 
the two-step Manio test with a three-step test.  Under the 
new Elkins test, VA must first determine whether the 
appellant has presented new and material evidence under 
§ 3.156(a), in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, 
if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the claimant's duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (final emphasis added).  

In the instant case, the record shows that the RO's October 
1992 denial of the veteran's request to reopen his claim of 
entitlement to service connection for left ear hearing loss 
was based on the RO's conclusion that no new and material 
evidence sufficient to reopen the claim was submitted.  The 
pertinent evidence that was submitted after August 1991 (the 
date of the last disallowance of the service connection 
claim) in support of this particular claim essentially 
consists of the following:

1.  An October 1992 statement from a 
private physician indicating that a 
metric examination revealed "a sensory 
neuro type of hearing loss in both ears, 
which was of a mild to moderate nature," 
and was "the type of hearing loss that 
is permanent and can not be corrected by 
surgery or medication," but only with 
hearing aids.

2.  The results of a private audiogram, 
of an unclear date, but apparently 
produced during consultation by the above 
private physician, showing left ear 
auditory thresholds of 30 decibels in the 
500, 1000 and 2000 Hertz frequencies, and 
40 decibels in the 4000 Hertz frequency.

3.  The results of a March 1998 VA 
audiological evaluation, which were 
initially unclear, but were thereafter 
interpreted by the VA audiologist who 
conducted that evaluation, in a January 
1999 addendum/opinion, in which he 
indicated that the values shown in one of 
the two forms produced in March 1998 
(left ear auditory thresholds of 15 at 
1000 Hertz, 20 at 2000 Hertz, 30 at 3000 
Hertz, and 35 at 4000 Hertz) "accurately 
and reliably reflect the status of [the 
veteran]'s hearing sensitivity to the 
extent that his hearing is no worse than 
the values shown."

4.  The results of a December 1999 VA 
audiological evaluation, revealing 
auditory thresholds of 25 decibels at 
1000 and 2000 Hertz, 20 decibels at 3000 
Hertz, and 45 decibels at 4000 Hertz, 
with a left ear recognition ability/score 
of 98 percent.

The Board finds that the above evidence bears directly and 
substantially on the specific matter under consideration, and 
is so significant that it must be considered to fairly decide 
the merits of the claim for service connection for left ear 
hearing loss.  Accordingly, the claim of entitlement to 
service connection for left ear hearing loss is reopened.

B.  Well Groundedness of the Claim, and Review on the Merits

As noted earlier, the Court has directed that if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, 12 Vet. App. 209 (1999); see also 
Robinette, 8 Vet. App. at 75-76.  Then, if the claim is well 
grounded, VA may proceed to evaluate the merits of the claim, 
but only after ensuring that the claimant's duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).   The three elements of a 
"well grounded" claim are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498 (1995).

A review of the veteran's service medical records reveals 
that, on separation, the veteran's left ear hearing loss met 
the minimum criteria set forth in § 3.385, as he was noted to 
have the following auditory thresholds:  25 decibels at 500 
Hertz, 40 decibels at 1000 Hertz, 50 decibels at 2000 Hertz, 
35 decibels at 3000 Hertz, and 65 decibels at 4000 Hertz.  
Additionally, as noted earlier, the record also reveals that 
there is post-service evidence showing that a left ear 
hearing loss disability is currently manifested.  The claim 
is clearly well grounded, and the Board is of the opinion 
that VA's duty to assist the veteran has been fulfilled.  
Also, since the final outcome of this appeal is fully 
favorable to the veteran, the Board's disposal of the matter 
on the merits at this time does not violate the Court's 
holding in Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(essentially to the effect that, when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.) 

As discussed above, left ear hearing loss, as defined for VA 
purposes, was noted during service, and there is competent 
evidence in the files showing that the disability is 
currently manifested.  In view of this finding, the Board 
concludes that left ear hearing loss was incurred in active 
military duty.


ORDER

New and material evidence has been submitted sufficient to 
reopen the previously denied claim of entitlement to service 
connection for left ear hearing loss, and service connection 
for left ear hearing loss is granted.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

